Citation Nr: 1410595	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to service connection for bipolar disorder; a depressive disorder other than bipolar disorder; obsessive compulsive disorder; panic disorder; attention deficit disorder; anorexia; and bulimia.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to January 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for psychiatric disorders other than posttraumatic stress disorder (PTSD), which she feels are related to being sexually assaulted in service.  VA conceded service connection for PTSD in July 2012 based on the claimed service stressor of sexual assault.  

Bipolar disorder was diagnosed on VA psychiatric examinations in September 2011 and May 2012.  There is no medical opinion of record on the matter of whether the Veteran's bipolar disorder was manifest in or is related to her service, or on the matters of whether it was caused or aggravated by the Veteran's service-connected PTSD, and such is required in order to assist the Veteran with her claim under 38 C.F.R. § 3.159 (2013).   

As for the other claimed disorders, VA medical records show attention deficit disorder for the Veteran in April 2009, and panic disorder in May 2009.  A VA health care provider reported in August 2010 that the Veteran had panic disorder, attention deficit disorder, anorexia, and bulimia.   

VA medical records including those dated in March and July 2011, May 2012, and February 2013 (all found on Virtual VA) contain assessments of attention deficit disorder.   

The VA examinations in September 2011 and May 2012 found only bipolar disorder, personality disorder [which is not subject to service connection - see 38 C.F.R. § 3.303(c) (2012)], and the now service-connected PTSD.  

In light of the medical records containing reports of claimed disorders, and the fact that the occurrence of a sexual assault in service has been conceded, a VA examination is necessary for opinions as to whether the claimed depressive disorder other than bipolar disorder; obsessive compulsive disorder; panic disorder; attention deficit disorder; anorexia; and bulimia exist under DSM-IV.  If the examiner finds that they exist, opinions must be provided as to whether they are related to any incident of service, to include the sexual assault which has been conceded; and as to whether they were caused, or aggravated, by the Veteran's service-connected PTSD.  

Beforehand, however, additional development is necessary.  The RO indicated in its May 2011 rating decision that it electronically reviewed August 1997 to May 2011 VA medical records of treatment which the Veteran received at the Las Vegas, Nevada VA Medical Center.  These and all other available relevant records must be secured for the record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, Social Security Administration records on compact disc (CD) were received in about March 2012.  The  Social Security Administration records on CD must be reduced to writing or posted on Virtual VA or VBMS.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional available medical records relevant to the Veteran's claims for service connection for psychiatric disorders, including all Las Vegas, Nevada VA medical records dating from August 1997 to present.  Also, the Social Security Administration records which were received in about March 2012 and which are on CD must be reduced to written documents and incorporated into the claims folder or posted on Virtual VA or VBMS.  

2.  After the above record development is completed, the Veteran should be scheduled for a VA psychiatric examination with regard to her claims.  It is imperative that the claims record be made available to the examiner for review in connection with the examination. 

The examiner should indicate which psychiatric diagnoses are warranted under DSM-IV, and which are not, and explain why.  

As to each diagnosis found, and for bipolar disorder, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that such disorder was manifest in or is causally related to the Veteran's service, to include the sexual assault conceded to have occurred therein? 

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that such disorder is proximately due to or caused by the service-connected PTSD? 

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that such disorder has been aggravated by the service-connected PTSD?

The examiner should furnish reasons for the opinions. 

3.  Thereafter, the RO should readjudicate the claims.  If any remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


